Judgment, Supreme Court, Bronx County (Roger Hayes, J.), rendered April 16, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning credibility and identification. The undercover officer had an extensive opportunity to observe defendant and made a prompt and reliable identification only moments after the transaction. Concur — Sullivan, J.P., Rosenberger, Lerner, Friedman and Marlow, JJ.